Citation Nr: 0714750	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-39 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking service connection for heart disease, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to December 1945 and from June 1948 to March 
1967.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2007, the Board granted a 
motion to advance the case on the Board's docket due to the 
appellant's advanced age.

The issue of whether new and material evidence has been 
received to reopen claim seeking service connection for heart 
disease is decided herein.  The matter of entitlement to 
service connection for heart disease based on a de novo 
review is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1.  A claim for service connection for heart disease was 
denied in an unappealed rating decision of July 1967 based 
essentially on a finding that no evidence of a current 
disability had been presented; the denial was continued in an 
unappealed rating decision of May 1968.

2.  Evidence received since the May 1968 rating decision 
includes evidence not of record at the time of that decision 
that shows a current diagnosis of heart disease, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for heart disease may be 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Inasmuch as the determination 
below constitutes a full grant of that portion of the claim 
that is being addressed, there is no reason to belabor the 
impact of the VCAA on this matter.  

B.	Factual Background

By an unappealed rating decision in July 1967, service 
connection for heart disease was denied.  The RO noted that a 
diagnosis of heart disease was not shown by the evidence of 
record.  The denial was continued in an unappealed rating 
decision of May 1968 on the basis that the medical evidence 
added to the record did not show evidence of heart disease.

The evidence of record at the time of the May 1968 rating 
decision consisted of service medical records dated from 1942 
to 1967, which includes the veteran's complaints in December 
1963 of an occasional "funny feeling" around his heart for 
the past year, several subsequent electrocardiogram (EKG) 
findings characterized as "abnormal" because of poor R-wave 
progression, V1-V4, but no clear cardiac symptoms on 
examination.  Post-service medical evidence that included: a 
September 1967 private examination report which notes a 
diagnosis of arteriosclerotic heart disease with 
electrocardiographic stable anterior myocardial infarction 
with an acute myocardial infarction having likely been 
suffered in November 1963; and 1967 and 1968 VA examination 
reports which show no medical evidence of the veteran ever 
having had heart disease and which found that the September 
1967 medical opinion was based on a misinterpretation of the 
medical evidence of record.

The current claim to reopen was received in July 2003.

Evidence received since May 1968 includes private treatment 
records dated in May 2003 and June 2003 which note that the 
veteran was diagnosed with atrial fibrillation, acute non-ST 
segment elevation myocardial infarction and coronary artery 
disease.  

C.	Legal Criteria

The veteran was properly notified of the July 1967 and May 
1968 rating decisions and of his appellate rights.  He did 
not appeal it, and the rating decisions became final.  38 
U.S.C.A. § 7105.  Generally, when a claim is disallowed, it 
may not be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  Id.  However, a 
claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  
[38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in July 2003), and the new 
definition applies.]

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for cardiovascular disease may be 
allowed on a presumptive basis, if the disability becomes 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d).

D.	Analysis

The RO denied service connection for heart disease based on 
findings that that no evidence of a current disability had 
been presented.  For "new" evidence to be material in such 
circumstances, it would have to tend to show that the veteran 
has a current diagnosis of heart disease.  See 38 C.F.R. §§ 
3.303.

The evidence received since May 1968 includes clear medical 
evidence of current heart disease.  This evidence is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, it is 
new and material evidence, and the claim seeking service 
connection for heart disease may (and must) be reopened.


ORDER

The appeal to reopen a claim of service connection for heart 
disease is granted.


REMAND

The Board is of the opinion that further development of the 
record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim for service connection for heart disease.

In February 2006, the veteran submitted additional medical 
evidence for consideration.  Some of this evidence (EKGs 
dated from 1969 to 1976) is duplicative of evidence already 
of record; however, a May 2005 stress test report is new.  
This evidence was received after the issuance of the last 
Supplemental Statement of the Case in April 2005, and the 
veteran has not waived RO consideration of this evidence.  
Under these circumstances, the Board notes that the RO must 
be given the opportunity to review this evidence before the 
Board can enter a decision.  See 38 C.F.R. § 20.1304(c). 

Moreover, the veteran's service medical records reveal that 
the veteran had complaints of dizziness and fainted on one 
occasion in late 1963.  In December 1963, the veteran 
complained of an occasional "funny feeling" around his 
heart for the past year.  A May 1965 EKG was characterized as 
abnormal because of poor R-wave progression, V1-V4.  These 
findings were noted to be similar to those noted on a 1963 
EKG.  The impression included a question of an old anterior 
myocardial infarction.  A September 1966 report of annual 
examination notes that EKG revealed poor R progression; an 
old anterior wall infarction was not excluded.  Examination 
revealed no clear cardiac symptoms currently.  EKGs obtained 
following service show premature contractions and minor 
intraventricular conduction defect in September 1969, and a 
positive stress test with a left bundle branch block in 
January 1973.  In May 2003 the veteran was diagnosed with 
atrial fibrillation and acute non-ST segment elevation 
myocardial infarction.  The veteran was noted to have a 
questionable history of chronic atrial fibrillation..  
Assessment in June 2003 was coronary artery disease.  The 
veteran has not undergone a VA medical examination 
specifically to determine the etiology of any current heart 
disease.  Therefore, additional VA examination is necessary.  
See 38 U.S.C.A. § 5103A. 

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As the case 
is being remanded anyway, there is an opportunity to address 
any notice deficiencies.

In light of the foregoing, the case is REMANDED for the 
following:

1.  The RO should furnish the veteran 
with an appropriate VCAA notice letter 
complying with the holdings of the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the etiology of any currently 
diagnosed heart disease.  The veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.

Following examination of the veteran, 
review of his pertinent medical history 
(to include EKG findings), and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is as at 
least as likely as not that any currently 
diagnosed heart disease was incurred 
during the veteran's military service.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for heart disease.  If the 
benefit sought remains denied, the RO 
should furnish the veteran and his 
representative an appropriate 
Supplemental Statement of the Case and 
afford them an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


